United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MEDICAL COMMAND, Redstone Arsenal, AL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1082
Issued: September 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 3, 2013 appellant filed a timely appeal from a November 2, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) and a January 2, 2013 nonmerit
decision denying her request for a hearing. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an injury in the performance of duty; and (2) whether OWCP properly denied her
request for an oral hearing as untimely.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 10, 2012 appellant, then a 50-year-old allergy and immunology technician, filed
a traumatic injury claim (Form CA-1) alleging that on March 26, 2012 she sustained an
aggravation of a prior January 19, 2011 injury claim File No. xxxxx522. She stated that she had
recurrent pain for over 15 months which worsened in the last two weeks, causing her headaches
and pain in the right shoulder and neck. Appellant noted that on January 19, 2011, she picked up
a heavy metal basket at work which caused nerve impingement of the cervical spine. Shealso
noted that she sustained injury on February 16, 2011 after a patient passed out and knocked her
to the floor, causing permanent nerve damage to the lumbar spine, claim File No.
xxxxxx043.The record indicates that the 2011 claims were accepted by OWCP.2
In an April 10 and 17, 2012 note, Rhonda Lambert, a registered nurse practitioner,
reported that appellant sought follow-up treatment for headaches and neck and shoulder pain.
In an April 18, 2012 report, Dr. Martin G. Bryant, a treating chiropractor, reported that
appellant was involved in a work-related accident on January 19, 2011 when she attempted to lift
a heavy metal basket and felt pain in her right arm, right shoulder, ride side of face and neck.
Appellant complained of headaches, neck pain, right shoulder pain and upper back pain which
became worse during the prior two weeks. An April 18, 2012 x-ray of the cervical spine was
reviewed which showed degenerative disc disease, hypolordosis and subluxation at C1-2. An
April 18, 2012 x-ray of the lumbar spine revealed degenerative disc disease and possible scar
tissue versus uterine tumorsin pelvis.3 Dr. Bryant diagnosed cervical disc displacement with
associated brachial neuritis, cervical disc degeneration, cervical somatic dysfunction, trigeminal
neuralgia, thoracic somatic dysfunction and lumbar disc displacement with associated sciatic
neuralgia. He recommended manipulation to correct the subluxations and to appellant’s range of
motion.
By letter dated October 1, 2012, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised that it was unclear whether she was
claiming a traumatic injury or occupational disease claim and asked to clarify the nature of
herclaim. It further requested additional medical and factual evidence and asked that she and her
physician respond to the providedquestions within 30 days.
In an October 17, 2012 statement, appellant reported that she had an extremely busy work
load during the week of March 19 to 26, 2012. Her tasks involved repetitive arm motions and
prolonged standing to administer immunizations. Appellant was required to review and update
over 100 word documents at her computer, which required repetitive arm and shoulder motions
for extended periods of time. She contended that this aggravated her original injury that
occurred at work in January2011 and February 2012. Appellant noted that she was diagnosed
with subluxation of C1 as documented by x-ray, bulging disc at C2 and L4-5 and cervical and
lumbar neuropathy which was caused by this work injury.

2

The record before the Board contains no other information regarding appellant’s prior claims.

3

Copies of the April 18, 2012 diagnostic tests were provided.

2

Appellant submitted additional medical notes dated January 20 to April 17, 2012 from
Ms. Lambert and signed by Dr. Madan A. Maladkar, Board-certified in internal medicine. The
January 2011 reports listed a history that appellant was lifting a box at work on January 19, 2011
and experienced sharp pain to the right arm, shoulder and neck. Appellant was diagnosed with
right trapezoid muscle strain, right shoulder strain and overexertion/strenuous movement from
lifting. The February 2011 reports noted that on February 16, 2011, she was knocked over by a
patient causing her to reinjure her shoulder and neck. Appellant was diagnosed with neck pain.
In April 2012 Dr. Maladkar reported that her job at an immunization clinic required prolonged
standing and repetitive motions by repeatedly administering injections and keyboarding for data
entry. He diagnosed right trapezoid muscle strain and tension-type headaches.
Appellant also submitted a September 14, 2012 progress note, Dr. Charles Albert, Boardcertified in internal medicine, who noted acute sinusitis, cough, right leg injury from and
numbness and tingling in her foot. Also submitted were progress notes dated August 9 and
November 10, 2011 and April 24, 2012 from Sullivan Medical, LLC.4
By decision dated November 2, 2012, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that the diagnosed conditions were causally related to the
accepted March 26, 2012 employment incident.
On December 4, 2012 appellant requested an oral hearing before the Branch of Hearings
and Review. The appeal was postmarked December 12, 2012.
By decision dated January 2, 2013, the Branch of Hearings and Review denied
appellant’s request for a hearing finding that her request was not made within 30 days of the
November 2, 2012 OWCP decision. The Branch of Hearings and Review further determined
that the issue in the case could equally well be addressed by requesting reconsideration from
OWCP and submitting evidence not previously considered which establishes that she sustained
an injury causally related to factors of her federal employment.5
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the

4

The Board notes that there was no legible signature on these reports.

5

The Board notes that appellant submitted additional evidence after OWCP rendered its January 2, 2013 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. §510.2(c)(1); Dennis E. Maddy,
47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence to
OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).

3

employment injury.6 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.7
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.8 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.9
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.10 The opinion of the physician must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion.11
ANALYSIS -- ISSUE 1
Appellant filed a notice of traumatic injury claim alleginginjury on March 26, 2012
which aggravated a prior January 19, 2011 nerve impingement of the cervical spine. On
October 1, 2012 OWCP requested that she clarify whether she was claiming an occupational or
traumatic injury. In an October 17, 2012 narrative statement, appellant stated that she had a busy
week from March 19 to 26, 2012 and her tasks involved repetitive arm and shoulder motions
which were required to administer immunizations and input computer data. She stated that this
6

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

7

Michael E. Smith, 50 ECAB 313 (1999).

8

Elaine Pendleton, supra note 6.

9

See Roy L. Humphrey, 57 ECAB 238, 241 (2005);Ruby I. Fish, 46 ECAB 276, 279 (1994).

10

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

11

James Mack, 43 ECAB 321 (1991).

4

caused her to aggravate the January and February 2011 injuries. The Board notes that appellant
first claimed a traumatic injury by filing a Form CA-1 but described an occupational disease.
Under the circumstances of the case, the Board will treat the matter as an occupational disease
claim asshe alleged an injury resulting from her work environment over a period longer than a
single workday or shift.12
The Board finds that appellant failed to establish that she developed an injury causally
related to factors of her federal employment as an allergy and immunology technician.13
Appellant submitted medical reports from Dr. Maladkar regarding treatment for injuries
sustained as a result of her prior claims,File No. xxxxx522 and File No. xxxxxx043. As her prior
claims are not before the Board, this medical evidence is of no probative value in establishing
her present occupational disease commencing on March 19, 2012. Dr. Maladkar’s reports of
April 10 and 17, 2012 noted generally that appellant’s job at an immunization clinic required
prolonged standing and repetitive motion by repeatedly administering injections and keyboarding
for data entry. He diagnosed right trapezoid muscle strain and tension-type headaches.
The Board finds that the opinion of Dr. Maladkar is not well rationalized on causal
relation. While Dr. Maladkar provided a diagnosis of appellant’s condition, he failed to provide
any opinion on the cause of her injury. He failed to provide a detailed medical history and gave
no opinion regarding whether her prior injuries were aggravated by her current employment
duties. Dr. Maladkar briefly described appellant’s employment duties, noting that her job
entailed repetitive motions from repeatedly administering injections and keyboarding data entry.
He failed to adequately describe the nature of her work duties, how long she worked as an
allergy and immunization technician, how many hours a day she administered injections or
entered data and the frequency of other physical movements and tasks. The Board has held that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.14 The opinion of a physician
supporting causal relationship must rest on a complete factual and medical background supported
by affirmative evidence, address the specific factual and medical evidence of record and provide
medical rationale explaining the relationship between the diagnosed condition and the
established incident or factor of employment.15 Dr. Maladkar’s reports do not meet that standard
and are insufficient to meet appellant’s burden of proof.
In an April 18, 2012 medical report, Dr. Bryant, a treating chiropractor, reported that
appellant was involved in a work-related accident on January 19, 2011 when she attempted to lift
a heavy metal basket and felt pain in her right arm, right shoulder, right side of face and neck.
Appellant sought treatment after her headaches, neck pain, right shoulder pain and upper back
12

A traumatic injury means a condition of the body caused by a specific event or incident, or series of events or
incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is defined as a condition
produced by the work environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
13

See Robert Broome, 55 ECAB 339 (2004).

14

C.B., Docket No. 09-2027 (issued May 12, 2010);S.E., Docket No. 08-2214 (issued May 6, 2009).

15

See Lee R. Haywood, 48 ECAB 145 (1996).

5

pain had worsened. Dr. Bryant reviewed x-rays of the cervical and lumbar spine dated April 18,
2012 which showed degenerative disc disease, hypolordosis, subluxation at C1-2 and possible
scar tissue. He recommended manipulation to correct the subluxations and diagnosed cervical
disc displacement with associated brachial neuritis, cervical disc degeneration, cervical somatic
dysfunction, trigeminal neuralgia, thoracic somatic dysfunction and lumbar disc displacement
with associated sciatic neuralgia. As Dr. Bryant diagnosed subluxation at C1-2 as demonstrated
by an April 18, 2012 x-ray, he is a physicianas defined under FECA.16
The Board finds, however, that Dr. Bryant’s report is insufficient to establish that
appellant sustained an injury as a result of her employment duties. Dr. Bryant failed to state any
opinion on causal relationship or provide an explanation on how appellant’s work duties would
cause or aggravate the diagnosed subluxation. While he referenced appellant’s January 19, 2011
employment injury, he provided no opinion regarding the cause of her current condition and how
it related to her prior injuries. The Board has held that medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.17 Dr. Bryant’s report is insufficient to meet appellant’s burden of proof.18
The remaining medical evidence of record is also insufficient to establish causal
relationship between appellant’s injury and factors of her federal employment as the progress
notes submitted merely noted her complaints and treatment,failing to provide any opinion on
causal relationship. Moreover, it is unclear if the progress notes were signed by a physician as
they contain an illegible signature.19 These notes lack probative medical value as the author(s)
cannot be identified as a physician.20
In the instant case, the record lacks rationalized medical evidence establishing a causal
relationship between appellant’s diagnosed conditions and factors of her federal employment as
an allergy and immunology technician. Thus, appellant has failed to meet her burden of proof.
The Board notes that appellant submitted additional evidence following the November 2,
2012 merit decision. The Board, however, may not consider new evidence for the first time on
appeal which was not before OWCP at the time it issued its final decision.21 As the medical
16

A chiropractormay interpret his x-rays to the same extent as any other physician. 20 C.F.R. § 10.311(c). See
Mary A. Ceglia, 55 ECAB 626 (2004).
17

Supra note 14.

18

While Dr. Bryant made other diagnoses along with the subluxation at C1-2, as a chiropractor, he is limited to
the diagnosis and treatment of a spinal subluxation. He is not considered a physician for diagnosis and treatment of
the other diagnosed conditions. E.T., Docket No. 13-185 (issued April 4, 2013). See alsoK.L., Docket No. 11-955
(issued October 18, 2011).
19

Nurses, physician’s assistants, physical and occupational therapists are not “physicians” as defined by FECA,
their opinions regarding diagnosis and causal relationship are of no probative medical value. 5 U.S.C. § 8101(2) of
FECA provides that the term “physician” includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined by State law.
See also Roy L. Humphrey,supra note 9.
20

See Ricky S. Storms, 52 ECAB 349 (2001); Morris Scanlon, 11 ECAB 384, 385 (1960).

21

20 C.F.R. § 501.2(c).

6

reports were not part of the record considered by OWCP in its November 2, 2012 decision, the
Board may not consider this evidence for the first time on appeal.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
LEGAL PRECEDENT -- ISSUE 2
A claimant for compensation not satisfied with a decision by OWCP is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his or
her claim before a representative of the Secretary.22 According to 20 C.F.R. § 10.615, a claimant
shall be afforded a choice of an oral hearing or a review of the written record.23 The regulations
provide that a request for a hearing or review of the written record must be made within 30 days
as determined by the postmark or other carrier’s date marking, of the date of the decision.24 A
claimant is not entitled to a hearing or a review of the written record as a matter of right if the
request is not made within 30 days of the date of OWCP decision.25 OWCP has discretion,
however, to grant or deny a request that is made after this 30-day period.26 In such a case, it will
determine whether to grant a discretionary hearing and, if not, will so advise the claimant with
reasons.27
ANALYSIS -- ISSUE 2
In the present case, appellant requested review of the written record on December 4, 2012
and OWCP found that the reconsideration request was postmarked on December 12, 2012. Her
request was made more than 30 days after the date of issuance of OWCP’s prior decision dated
November 2, 2012. Therefore, OWCP properly found in its January 2, 2013 decision that
appellant was not entitled to an oral hearing or examination of the written record as a matter of
right because her request for an oral hearing was not made within 30 days of its November 2,
2012 decision.28
OWCP, however, has the discretionary authority to grant a hearing if the request was not
timely filed. In its January 2, 2013 decision, it considered the issue involved and properly
exercised its discretion when it denied appellant’s hearing request and determined that she could
equally well address the issue of causal relationship by requesting reconsideration and submitting
22
23

5 U.S.C. § 8124(b)(1).
20 C.F.R. § 10.615.

24

Id. at § 10.616(a).

25

See James Smith, 53 ECAB 188 (2001).

26

Herbert C. Holley, 33 ECAB 140 (1981).

27

Id.

28

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602 (May 1991).

7

new evidence. The Board has held that the only limitation on OWCP’s authority is
reasonableness. Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deduction from established facts.29 In the present case, OWCP did not abuse its discretion in
denying a discretionary hearing and properly denied appellant’s request for an oral hearing under
section 8124 of FECA.30
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
developed an occupational injury as a result of factors of her federal employment. The Board
also finds that OWCP properly denied appellant’s request for an oral hearing as untimely.
ORDER
IT IS HEREBY ORDERED THAT the January 2, 2013 and November 2, 2012
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 18, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

29

Teresa M. Valle, 57 ECAB 542 (2006); Daniel J. Perea, 42 ECAB 214 (1990).

30

See D.F., Docket No. 11-42 (issued August 1, 2011); Hubert Jones, Jr., 57 ECAB 467 (2006).

8

